Citation Nr: 0313486	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  96-48 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to an increased rating for status post 
arthrodesis of the left wrist, currently evaluated as 40 
percent disabling.  

3.  Entitlement to a rating in excess of 10 percent for left 
median nerve damage and partial thenar atrophy as secondary 
to the service-connected status post arthrodesis of the left 
wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969 and from October 1969 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which, in pertinent 
part, denied a rating in excess of 40 percent for status post 
arthrodesis of the left wrist.  In July 1998, the RO assigned 
a 10 percent rating for neurological complications of the 
left wrist, effective on August 21, 1995.  

The Board also received this case on appeal from rating 
decisions which, in part, denied the veteran's claim for 
service connection for a lumbar spine disability.  

The Board remanded the case in June 2000 and again in March 
2003 for additional development.  The case was returned to 
the Board in May 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The evidence does not show that the veteran's current 
lumbar spine disability is related to his active service.  
The first evidence of any lumbar spine disability was not 
until many years after service.  It appears related to a 
post-service intercurrent injury.

3.  The veteran's status post arthrodesis of the left wrist 
is manifested by no more than unfavorable ankylosis; there is 
no indication that the veteran is suffering from extremely 
unfavorable ankylosis which would equate to loss of use of 
the left hand.  

4.  The veteran's left median nerve damage and partial thenar 
atrophy is manifested by no more than mild incomplete 
paralysis of the median nerve; moderate incomplete paralysis 
of the median nerve has not been shown.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5100 et. seq. (West. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, and 3.326 (2002).  

2.  The criteria for a rating in excess of 40 percent for 
status post arthrodesis of the left wrist have not been met. 
38 U.S.C.A. §§ 1155, 5100 et. seq. (West. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.3, 4.7, 4.10, 4.40, 4.69, 4.71a, 
Diagnostic Codes 5214, 5215 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
left median nerve damage and partial thenar atrophy have not 
been met.  38 U.S.C.A. §§ 1155, 5100 et. seq  (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Codes 8514, 8515, 8516 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in April 2003 correspondence.  In this 
regard, the Board notes that the April 2003 RO correspondence 
made specific reference to evidence that would be obtained by 
the VA and records that the veteran was asked to submit in 
support of his appeal.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
As it appears that all pertinent evidence has been obtained, 
the Board finds that the claims are ready to be reviewed on 
the merits.  See VCAA; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, letters to the veteran have 
informed him as to evidence he should submit, and informed 
him of what the VA would obtain.  As there is no showing that 
there is additional evidence that could be obtained, the 
Board may proceed.  


I.  Factual Background

A review of his service medical records is entirely negative 
for clinical findings, complaints or treatment for a back 
disorder.  

Historically, the Board notes that service connection for a 
left wrist disability was granted in November 1978 rating 
action with a 10 percent evaluation.  The evaluation for 
service-connected status post arthrodesis of the left wrist 
was increased to 20 percent disabling in a June 1983 RO 
decision.  

A VA physical examination was conducted in July 1978.  There 
were no complaints findings or diagnoses of back pathology 

A June 1985 examination report for VA compensation and 
pension purposes noted that the veteran complained of low 
back pain which began following a civilian industrial 
accident in 1983.  

A May 1986 medical discharge report notes that the veteran 
was admitted, in part, due to spinal syndrome and complained 
of pain in the low back upon discharge.  

A September 1987 examination report for VA compensation and 
pension purposes notes a diagnosis of occasional low back 
pain.  The examiner noted that the lumbar spine showed a mild 
scoliosis which could explain the occasional low back pain.  

A February 1988 RO decision granted an increased rating to 40 
percent for the veteran's status post arthrodesis of the left 
wrist.  

Private medical records dated from May 1987 to February 1993 
were received.  A May 1987 record notes that the veteran 
suffered a work-related fall which injured the lumbar 
vertebral column.  A June 1987 shows that X-ray findings 
demonstrated changes in the lower lumbar vertebral column 
that exceeded age-appropriate conditions.  A September 1992 
record notes that his diagnosis included lumbar syndrome with 
degenerative changes of the spine.  

A March 1996 medical statement noted that the veteran's 
diagnoses included arthrodesis of the left wrist and lumbar 
spine syndrome.  On examination, it was noted that the 
veteran had a surgically fused left wrist which required him 
to wear a wrist brace with splint to guard against additional 
injury.  The examiner indicated that physical therapy was 
required to treat his spinal condition.  It was recommended 
that the veteran avoid lifting anything heavy due to 
disability in the arms, spine and knees.  

A May 1996 medical record shows that the veteran complained 
of a burning sensation, itching, and numbness of the left 
hand fingers and arm.  On examination, arthrodesis of the 
left hand wrist which caused stiffness and joint pain was 
noted.  The examiner indicated that the veteran was advised 
not to carry heavy things or participate in any sport which 
would further disable him.  

A May 1996 lay statement from a friend of the veteran's 
reflected that she lived with the veteran since August 1978.  
She said that since that time, the veteran suffered from back 
pain and sometimes difficulty walking.  She indicated that 
the veteran received medical treatment including, injections, 
massages or painkillers.  

A June 1996 medical record notes that the veteran was treated 
for total joint ankylosis of the left hand with severe 
osteoporosis.  Chronic low back syndrome with advanced 
degenerative changes and pain on walking was also noted.  

In an August 1996 lay statement, B.J. indicated that he 
recalled the veteran reporting to the battalion aid station 
for treatment of back pains in 1977.  B.J. related that he 
was a medic at that time but did not treat the veteran 
personally.  He related that he prepared the consultation 
sheet for him to be seen by a doctor.  

A December 1996 medical statement related that the veteran 
reported that he sustained a spinal injury in 1973 following 
a parachute jump while on active duty.  The veteran gave a 
history of persistent low back pain since that time.  

In his December 1996 substantive appeal, the veteran 
indicated that he injured is back during jump training in 
1973.  He stated that he went to sick call on several 
occasions and was advised to take painkillers to treat his 
back symptoms.  He said that he often received injections, 
pills and massages for relief of his current back pain 
symptoms.  

In a February 1997 examination report of compensation and 
pension purposes, the veteran complained of permanent pain of 
the left wrist.  Complete stiffness of the left wrist was 
noted so that he could not move the wrist resulting in 
considerable functional loss of the left hand.  Persisting 
tingling sensations from the thumb to the middle finger were 
also noted.  Hypersensitivity of the palm was noted since 
carpal tunnel surgery in 1982.  Loss of strength of the left 
hand was shown.  It was noted that he could pick up, lift or 
carry items of not more than one-pound weight.  Regarding the 
lower back, the veteran claimed that he injured his low back 
during parachute training in 1973.  He stated that he had 
recurrent problems with the lower back since that time.  
Diagnoses included arthrodesis, left wrist without any 
determinable ranges of motion and secondary muscle atrophy of 
the left forearm and hand (inactive atrophy) resulting in 
decreased power of the left hand, considerable weakness and 
fatigability; persisting sensory disturbances of the left 
palm and chronic low back pain due to segment degeneration 
with disc impairment, L5-S1.  

In July 1998, the RO continued the 40 percent rating for 
status post arthrodesis of the left wrist and assigned a 10 
percent rating for neurological complications of the left 
wrist.  

A November 1999 medical certificate from reflected that the 
veteran was treated by an orthopedist for several disorders 
including, lumbar syndrome with nerve and muscle irritation 
and lumbar scoliosis and arthrodesis of the left hand joint.  

A neurology record dated in April 2000 indicated that the 
veteran experienced stress pain in the left wrist joint with 
a dysthesia at the surgical scars, particularly volar above 
the wrist joint.  It was noted that the only neurologically 
remarkable feature was a slight ulnar sulcus syndrome on the 
left which caused no problems.  It was noted that the veteran 
exercised to a considerable degree with the use of heavy 
dumbbells which could cause the pain in the partially 
stiffened wrist joint.  No carpal tunnel syndrome was shown.  

A July 2000 electromyography report reflected findings of 
moderately pronounced carpal tunnel syndrome on the left 
side; a moderately pronounced Loge de Guyon syndrome on the 
left as well as a slight to moderate grade defined lesion of 
the right radial nerve in the area of the left wrist 
following a traumatic left wrist joint fracture in 1973.  It 
was noted that the findings conformed to the veteran's 
complaints which consisted of severe neuralgia.  No further 
surgical procedures were recommended due to the history of 
multiple surgeries on the left wrist.  Further conservative 
therapy with a lower arm splint and pain medication was 
recommended.  

A May 2002 medical report for VA compensation and pension 
purposes notes that the veteran complained of pain in the 
left wrist joint as well as disturbances to sensitivity.  It 
was noted that he underwent a total of six surgeries on the 
left wrist joint with no complete mitigation of his symptoms.  
The veteran related that he was unable to carry objects 
heavier than two kilos in his left hand.  Until 1995, the 
veteran was able to carry out his duties as a forklift 
driver.  The examiner indicated that electrophysiologically, 
there was evidence of severe carpal tunnel syndrome.  It was 
noted that partial atrophy of the thenar ball of the thumb 
could be attributed to his service-connected disability with 
a great degree of probability.  No impairment of the ulnar 
nerve or the radial nerve in the left arm could be 
determined.  The paralysis of the musculature of the thenar 
ball of the thumb could be described as mild.  Vigor was only 
slightly reduced with a degree of 4/5 to 5/5.  Partial 
atrophy of the left lower arm with a retained vigor of the 
flexor and extensor muscles of the fingers was attributed to 
inactivity of the finger flexors and extensors.  Diagnoses 
included disability following a stiffening of the wrist joint 
with damage to the left median nerve and a partial thenar 
atrophy on the left.  

An August 2002 medical certificate notes that the veteran was 
diagnosed with disability following arthrodesis on the left 
hand joint; carpal tunnel syndrome on the left, and chronic 
recurring lumbar syndrome.  The examiner indicated that due 
to his left wrist disability, the veteran suffered from 
recurring hand-joint problems including pain, numbness, 
weakness in the hand and loss of strength.  It was noted that 
the left hand had a limited ability to be stressed as a 
result of his disability.  The lifting and carrying of 
weights over 10 kilograms was not recommended.  It was also 
noted that the veteran had recurring back pain caused by 
operations on the disc ligament apparatus of the spine (signs 
of wear of the intervertebral discs).  Continuous orthopedic, 
medication and physical treatment were recommended.  


II.  Analysis

A.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Board notes that the veteran has claimed 
that his current low back disorder began as a result of 
parachute jumps during service.  In this regard, the Board 
notes that his service medical records from both periods of 
service are entirely silent of treatment, diagnoses or 
complaints of any back injury or a chronic low back disorder.  
Post-service medical records contain no mention of low back 
complaints until 1985 when the veteran reported low back pain 
following a civilian industrial accident in 1983.  Additional 
post-service records reflect that the veteran injured his 
back many years after service in a work-related accident.  

The Board has also considered the veteran's statements and 
other lay statements that he has his current low back 
disorder began as a result of an in-service injury.  Although 
such statements are probative of symptomatology, they do not 
constitute competent or credible evidence of a diagnosis or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  Such assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a lumbar spine disorder 
until many years after service.  He lacks the medical 
expertise to offer an opinion as to the existence of the 
disability, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence a current disability related to service or of 
continuity of relevant symptomatology, service connection is 
not warranted for a lumbar spine disorder.  

Specifically, in this case, the service medical records do 
not reveal signs or symptoms of a chronic low back disorder 
in service.  If he did sustain an injury, the contemporaneous 
evidence suggests that there was no continuing symptomatology 
after the injury.  On the first examination, conducted right 
after service separation, there were not pertinent complaints 
or findings recorded.  If there had been chronic pathology at 
that time, it is reasonable to conclude that the veteran 
would have mentioned it at the time he was discussing other 
disorders that had their onset during service.

Rather, in this case it appears that there was an intervening 
injury related to civilian employment in approximately 1983.  
There is evidence of recurrent complaints from that time.  
There is, however, no competent objective indication of 
earlier chronic back pathology.

As such, the Board finds that the preponderance of the 
evidence weighs against the claim for service connection for 
a lumbar spine disability.  

B.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Diagnostic Code 5214 provides criteria for ankylosis of the 
wrist.  Under this Code, when there is favorable ankylosis in 
20 to 30 degrees of dorsiflexion, the disability will be 
rated at 30 percent if it is the major hand, and 20 percent 
if it is the minor hand.  Any other position, except 
favorable, receives a 40 percent rating for the major hand 
and 30 percent for the minor hand.  Unfavorable ankylosis, in 
any degree of palmar flexion, or with ulnar or palmar 
deviation, receives a 50 percent rating for the major hand 
and 40 percent for the minor hand.  Extremely unfavorable 
ankylosis is rated as the loss of use of hands under 38 
C.F.R. § 4.71a, Diagnostic Code 5125.  In this regard, the 
Board notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The evidence of record shows that the veteran is right hand 
dominant; thus, his left hand is his minor extremity.  In 
this case, despite some functional limitations from the left 
wrist disability, the evidence does not demonstrate that the 
veteran has loss of use of the left hand.  The most recent VA 
examination showed that the veteran was unable to carry 
objects heavier than two kilograms and that multiple 
surgeries failed to complete mitigate his symptoms.  An 
August 2002 medical report noted symptoms including numbness, 
weakness and loss of strength.  However, an April 2000 record 
reflected that the veteran exercised with heavy dumbbells 
which could be the source of pain in his partially stiffened 
wrist joint.  

The Board notes that the relevant clinical findings support 
the assignment of a 40 percent rating under Diagnostic Code 
5214; however, there is no indication that the veteran is 
suffering from extremely unfavorable ankylosis which would 
warrant evaluation for loss of use of the hand under 
Diagnostic Code 5125.  There are no clinical findings 
indicating that the disability associated with the veteran's 
left wrist equated with the severe level of disability 
required for a finding of "loss of use" of a hand.  Also, 
the Board is satisfied that the degree of functional 
impairment caused by the pain is adequately reflected in the 
current 40 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a 
rating in excess of 40 percent for status post arthrodesis of 
the left wrist is not warranted.  

Incomplete paralysis of the median nerve in the major or 
minor upper extremity is considered 10 percent disabling if 
it is mild.  Moderate, incomplete paralysis of the median 
nerve is considered 30 percent disabling in the major upper 
extremity and 20 percent disabling in the minor upper 
extremity.  Severe, incomplete paralysis of the median nerve 
is considered 50 percent disabling in the major upper 
extremity and 40 percent disabling in the minor upper 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Incomplete paralysis of the ulnar nerve in the major or minor 
upper extremity is considered 10 percent disabling if it is 
mild.  Moderate, incomplete paralysis of the ulnar nerve is 
considered 30 percent disabling in the major upper extremity 
and 20 percent disabling in the minor upper extremity.  
Severe, incomplete paralysis of the ulnar nerve is considered 
40 percent disabling in the major upper extremity and 30 
percent disabling in the minor upper extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, atrophic changes or sensory disturbances.  
38 C.F.R. § 4.120 (2002).  

The term "incomplete paralysis," pertaining to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  The ratings 
for the nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a.  

In this case, the veteran claims that a rating in excess of 
10 percent for the service-connected left median nerve damage 
and partial thenar atrophy as secondary to the left wrist 
disability is warranted.  The Board notes that the most 
recent VA examination in 2002 reflected the veteran's 
complaints of sensory disturbances and EMG evidence of severe 
carpal tunnel syndrome.  Partial atrophy of the thenar ball 
of the thumb was also attributed to the service-connected 
wrist disorder.  Although the RO has rated the veteran's left 
hand nerve disorder under Code 8516 which pertains to 
disability of the ulnar nerve, the 2002 VA examiner indicated 
that no impairment of the ulnar or radial nerve could be 
detected.  Damage to the left median nerve was reported.  It 
was noted that paralysis of the musculature of the thenar 
ball of the thumb was mild.  In this case, when all pertinent 
disability factors are considered, the Board must conclude 
that the functional impairment does not more nearly 
approximate moderate, incomplete paralysis of the median 
nerve than the mild, incomplete paralysis of the median nerve 
contemplated by a 10 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Thus, a rating in excess of 10 percent 
for left median nerve damage and partial thenar atrophy is 
not warranted.  

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the veteran's claims, such rule is 
not for application in this case.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a lumbar spine disorder is denied.  

Entitlement to an evaluation in excess of 40 percent for 
status post arthrodesis of the left wrist is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
median nerve damage and partial thenar atrophy is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

